The Court
refused to permit the note offered by the plaintiff to go in evidence to the jury, because it was “ a note for the- security of money,” and not stamped agreeably to the Act of Congress of 6th July, 1797, § 1, 13. [1 Stat. at Large, 527.] '
The noté was in these'Vords, viz.: “Received of Jno. More *4twenty-three hundred and twenty wt. of hay, at seven pounds ten shillings per tunn, to be paid in sixty days from this date. 2,320. wt. at 7s. 6d. per C. Dollars, 29.00. Jno. Gadsby.
“ May 23, 1800.”